UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6878


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAVID HILL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:01-cr-00191-CMH-1)


Submitted:    October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Hill, Appellant Pro Se.    Dabney P. Langhorne, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David     Hill      appeals        the     district      court’s      order

construing his petition for a writ of audita querela as a motion

for reconsideration and denying it.                    We have reviewed the record

and find no reversible error.

              In his petition, Hill challenged the validity of his

conviction in light of the Supreme Court’s decision in Melendez-

Diaz v. Massachusetts, 129 S. Ct. 2527 (2009).                        We conclude that

the petition was tantamount to a successive, unauthorized motion

under    28   U.S.C.A.      §   2255    (West     Supp.      2010),   over    which   the

district court lacked jurisdiction.                     The fact that Hill cannot

proceed under § 2255 unless he obtains authorization from this

court to file a successive motion does not alter our conclusion.

See Carrington v. United States, 503 F.3d 888, 890 (9th Cir.

2007) (“[T]he statutory limits on second or successive habeas

petitions do not create a ‘gap’ in the post-conviction landscape

that can be filled with the common law writs.”); United States

v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002) (“[A] writ of

audita    querela      is   not   available       to     a   petitioner      when   other

remedies exist, such as a motion to vacate sentence under 28

U.S.C.[A.] § 2255.”) (internal quotation marks omitted).

              Accordingly, we affirm the denial of relief.                     Further,

we   deny     Hill’s   requests        for   an   en     banc   hearing      and    for   a

certificate of appealability.                We dispense with oral argument

                                             2
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               3